DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael A. Epstein on 02/08/2021. Claims 9 and 10 have amended as following:
Claim 9 (Currently Amended) The power transmitter of claim 1, wherein [[if]] when the foreign object detection test in the foreign object detection time interval is indicative of a foreign object being present, the foreign object detector is arranged to re-enter the power transmitter into the foreign object detection initialization mode.  
Claim 10 (Currently Amended) The power transmitter of claim 1, wherein the adapter is arranged to prevent the 5power transmitter from entering the power transfer phase [[if]] when the preferred value does not meet a criterion.
 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A power transmitter for wirelessly providing power to a power receiver comprising: a transmitter coil, wherein the transmitter coil generates a power transfer signal; a driver, wherein the driver generates a drive signal for the transmitter coil, wherein the driver is arranged to generate the drive signal during a power transfer phase, wherein the drive signal uses a repeating time frame, wherein the repeating time frame comprises at least a power transfer time interval and a foreign object detection time interval; a receiver, wherein the receiver is arranged to receive messages from the power receiver; a test coil, wherein the test coil is arranged to generate an electromagnetic test signal; a test generator, wherein the test generator is arranged to generate a test drive signal for the test coil such that the electromagnetic test signal is provided during the foreign object detection time interval; a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter for the test drive signal; an adapter, wherein the adapter is arranged to control the power transmitter to operate in a foreign object detection initialization mode prior to entering the power transfer phase, wherein a preferred value of a signal parameter for the test drive signal is determined in response to at least a first message received from the power receiver, during the foreign object detection initialization mode wherein the test generator is arranged to set the signal parameter of the test drive signal to the preferred value during the foreign object detection time interval.”
Claims 2-12 depend on independent claim 1.

Claim 14 depends on independent claim 13.
Claim 15 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “A method for a power transmitter wirelessly providing power to a power receiver, wherein the power transmitter comprises: a transmitter coil, wherein the transmitter coil generates a power transfer signal, a test coil, wherein the test coil is arranged to generate an electromagnetic test signal; and a receiver, wherein the receiver is arranged to receive from the power receiver, the method comprising: generating a drive signal for the transmitter coil, wherein the drive signal uses a repeating time frame during a power transfer phase, wherein the repeating time frame comprises at least a power transfer time interval and a foreign object detection time interval; generating a test drive signal for the test coil so as to provide the electromagnetic test signal during the foreign object detection time interval; performing a foreign object detection test in response to a measured parameter for the test drive signal; and controlling the power transmitter to operate in a foreign object detection initialization mode in which a preferred value of a signal parameter for the test drive signal is determined in response to at least a first message received from the power 
Claims 16-20 depend on independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Staring et al. (US 2016/0149440) discloses a wireless power transfer system [fig. 1] further including a driver 201 [fig. 2] which is coupled to the transmit coil 103 and which generates the power signal and provides this to the transmit coil 103. Thus, during power transfer, the driver 201 provides the power signal to the power receiver via the transmit coil 103 (and the receive coil 107) [par 0211-], the parasitic power loss detector 207 may consider a receive power estimate generated by the power receiver 105, the parasitic power loss estimate can be considered to be an estimate of power that is consumed by other devices than the power receiver 105 (or the power transmitter 101). Thus the parasitic power loss estimate is an estimate of losses that may occur in other entities, such as foreign objects positioned near the transmit coil 103 [see figs 1-5, par 0166-0167, 0210-0228].

Asano et al. (US 2018/0026482) discloses a power transmission system including a power transmitter including a coil device used for wireless power transfer and a foreign object detection device for the coil device. The power transmission system includes first and second detection coils configured to be disposed on a casing of the coil device, each of the first and second detection coils including two terminals; a selector configured to select one of one terminal of the first detection coil and one terminal of the second detection coil as a first terminal and select one of the other terminal of the first detection coil and the other terminal of the second detection coil as a second terminal; and a controller configured to perform a first foreign object determination process that causes the selector to select the one terminal of the first 
Staring et al., Asanuma et al. and Asano et al. do not disclose the driver is being arranged to generate the drive signal during a power transfer phase, wherein the drive signal uses a repeating time frame, wherein the repeating time frame comprises at least a power transfer time interval and a foreign object detection time interval, wherein a power of the power transfer signal is reduced relative to the power transfer time interval during the foreign object detection time interval; a receiver, wherein the receiver is arranged to receive messages from the power receiver; a test coil, wherein the test coil is arranged to generate an electromagnetic test signal; a test generator, wherein the test generator is arranged to generate a test drive signal for the test coil such that an such that the electromagnetic test signal during the foreign object detection time interval; a foreign object detector, wherein the foreign object detector is arranged to perform a foreign object detection test in response to a measured parameter for the test drive signal; an adapter, wherein the adapter is arranged to control the power transmitter to operate in a foreign object detection initialization mode prior to entering .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN T VU/Examiner, Art Unit 2836